



EMPLOYMENT AGREEMENT


Between


CVD Equipment Corporation, a New York Corporation with offices located at 1860
Smithtown Avenue, Ronkonkoma, New York 11779 (hereinafter "CVD")


And


Martin J. Teitelbaum, having an address at P.O. Box 514, Smithtown, New York
11787 (hereinafter "Teitelbaum")




WHEREAS, CVD desires to employ Teitelbaum as its full-time General Counsel and
Teitelbaum desires to be so employed by CVD,


THEREFORE, CVD and Teitelbaum hereby agree as follows:




1.
Employment:
CVD hereby employees Teitelbaum as its General Counsel and  Teitelbaum hereby
accepts such employment, all in accordance with the terms of this Agreement.
         
During the Term (as defined below) Teitelbaum shall devote substantially all of
his business time and attention to the performance of his duties hereunder, and
will not engage in any other business, profession or occupation which would
conflict with or interfere with the rendition of services hereunder, without the
prior written consent of the Board of Directors, which consent shall not be
unreasonably withheld.
     
2.
Duties:
Teitelbaum's duties shall include: identifying and analyzing legal  issues;
drafting agreements and documents; reviewing contracts; providing counsel to the
CEO and other executive and managerial staff; monitoring and assisting in the
management of CVD's legal affairs, with the assistance of outside counsel as
needed; serving as a "clearing house" for legal issues and the determination of
which matters are to be handled internally and which need to be turned over to
outside counsel; coordinating, supervising, and monitoring the progress of work
being done by outside counsel, including review of bills; communicating legal
issues with internal staff and outside counsel; assisting in shareholder
relations; assisting in employee relations; general business and managerial
responsibilities and such other duties as the Company may reasonably direct.


 
 

--------------------------------------------------------------------------------

 




     
3.
Term:
The term (the “Term”) of this Agreement shall be five (5) years, commencing (a)
on January 1, 2011, or (b) within three (3) months from the date that this
Agreement is fully executed, at the option of Teitelbaum (the “Effective Date”),
unless earlier terminated pursuant to this Agreement.
     
4.
Compensation:
As a Base Salary for his services pursuant to this Agreement, Teitelbaum will be
paid at the rate of Two Hundred Twenty Five Thousand ($225,000.00) Dollars
during the initial year of this Agreement (the "Base Salary"). The Base Salary
shall be increased on the anniversary date of each year of the Effective Date of
this Agreement by five (5%) per cent over the prior year. The Base Salary will
be payable at such regular times and intervals as CVD generally pays its
executive employees.
         
As additional compensation, on the Effective Date of this Agreement CVD shall
issue in the name of Teitelbaum Twenty Thousand (20,000) shares of restricted
common stock of CVD pursuant to its 2007 Share Incentive Plan. Said restricted
stock shall fully vest in Teitelbaum annually on each anniversary of the
Effective Date provided that Teitelbaum remains employed by CVD on such date, at
the rate of Four Thousand (4,000) shares per year.
         
If elected to the Board of Directors, Teitelbaum agrees to serve in such
capacity without further compensation.
     
5.
Benefits:
CVD shall provide to Teitelbaum the same benefits as other management level
employees of CVD receive, including but not limited to: 401K, Cafeteria Plan,
paid sick time, paid personal days, paid holidays, and reimbursed expenses.
Additionally, Teitelbaum may, from time to time, be awarded stock options and
bonuses as the Board of Directors (or appropriate Committee) shall in its sole
discretion determine.
         
Teitelbaum hereby waives group health insurance coverage during the Term and
understands that such waiver will not entitle him to any additional remuneration
other than specifically set forth in this Agreement.
     
6.
Vacation:
Teitelbaum shall be entitled to twenty (20) days paid vacation per year taken in
accordance with Company policy.
     
7.
Library:
CVD shall, throughout the term of this Agreement, purchase and maintain such
legal publications (books and periodicals) as Teitelbaum believes to be
reasonably necessary to perform his duties hereunder, and shall subscribe to
Westlaw, Lexis or such similar on-line service selected by Teitelbaum.


 
2

--------------------------------------------------------------------------------

 




     
8.
MCLE:
CVD shall pay all reasonable costs (including reasonable paid time off) required
for Teitelbaum to satisfy his mandatory continuing legal education requirements.
     
9.
Location; Early Termination:
 
Teitelbaum's office shall be located at CVD's executive offices presently
located in Ronkonkoma, New York or such other offices as may be located within
Nassau and Suffolk Counties, State of New York as the Board of Directors may
determine. In addition, Teitelbaum shall make such occasional limited
out-of-town business travel as CVD may reasonably request.  In the event that
CVD does not maintain an office in Nassau or Suffolk Counties for Teitelbaum to
work out of, Teitelbaum shall have the option of (a) relocating to the new
location or (b) receiving a lump-sum payment equal to eighty percent (80%) of
his current salary for the balance of the Term, together with any accrued
vacation time.  In the event of a termination pursuant to the preceding
sentence, all options and restricted stock held by or issued in the name of
Teitelbaum shall immediately become fully vested and unrestricted.  CVD shall
have the right to terminate this Agreement upon not less than ninety (90) days
prior written notice to Teitelbaum, provided that upon such early termination,
CVD shall pay Teitelbaum, in a lump sum, an amount equal to 80% of his current
Base Salary for the remainder of the Term, together with any accrued vacation
time, and all options and restricted stock held by or issued in the name of
Teitelbaum shall immediately become fully vested and unrestricted.  This clause
shall be effective immediately upon the signing of this Employment Agreement
regardless of whether the period of actual employment has yet commenced.
     
10.
Miscellaneous:
(a) Throughout the term of this Agreement, CVD will provide Teitelbaum with a
private office in Nassau or Suffolk County.
         
(b) It is understood and agreed that CVD will continue to retain outside counsel
for such matters as Teitelbaum recommends (e.g.: SEC, IP, Litigation).
         
(c) Teitelbaum shall be permitted to take up to ten (10) additional personal
days per year, without pay, for religious observance.
         
(d) It is understood that Teitelbaum may require additional time to wind down
the affairs of his law practice. Therefore, during this transitional time,
Teitelbaum may take additional personal days for such purpose, without pay.
       11.  Relocation:  CVD shall be responsible for the cost of moving from
Teitelbaum's current office to CVD’s office, any such files, furniture, and
equipment which Teitelbaum shall reasonably request.


 
3

--------------------------------------------------------------------------------

 




     
12.
Termination upon Death, Disability or for Cause:
 
 
If Teitelbaum dies or becomes disabled during the Term of employment, his rights
under this Agreement (including any right which he may have to receive his Base
Salary) shall terminate at the end of the month during which death or disability
occurs.  In addition, upon such termination, a pro rated portion of restricted
stock scheduled to vest pursuant to Section 4 above on the next anniversary of
the Effective Date, shall immediately vest.  For purposes of this Agreement,
Teitelbaum shall be deemed to be "disabled" if he has been unable to perform his
duties for six (6) months in any twenty-four (24) month period, all as
determined in good faith by the Board of Directors of CVD.
         
Notwithstanding anything contained herein to the contrary, CVD shall, in the
manner described in the last paragraph of this Section 12, have the right to
terminate the employment of Teitelbaum under this Agreement and Teitelbaum shall
forfeit the right to receive any and all further payments hereunder, other than
the right to receive any compensation then due and payable to Teitelbaum
pursuant to Section 4 hereof through the date of termination, if Teitelbaum
shall have committed any of the following acts of default:
         
(a)           Teitelbaum shall have committed any material breach of any of the
provisions or covenants of this Agreement;
         
(b)           Teitelbaum shall have committed any act of gross negligence in the
performance of his duties or obligations hereunder, or, without proper cause,
shall have willingly refused or habitually neglected to perform his employment
duties or obligations under this Agreement;
         
(c)           Teitelbaum shall have committed any material act of willful
misconduct, dishonesty or breach of trust which directly or indirectly causes
CVD or any of its subsidiaries to suffer any material loss, fine, civil penalty,
judgment, claim, damage or expense;
         
(d)           Teitelbaum shall have been convicted of, or shall have plead
guilty or nolo contendere to, a felony or indictable offense (unless committed
in the reasonable, good faith belief that his actions were in the best interests
of CVD and its shareholders and would not violate criminal law); or
         
(e)           Teitelbaum fails to maintain, in good standing, his license to
practice law in the State of New York
         
If CVD elects to terminate this Agreement as set forth above, it shall deliver
notice of such intention to Teitelbaum, describing with reasonable detail, the
action or omission of Teitelbaum constituting the act of default (the
"Termination Notice"), and thereupon no further payments of any type shall be
made or shall be due or payable to Teitelbaum hereunder, except as provided in
the first sentence of the second paragraph of this Section 12; provided,
however, with respect to any act of default set forth in clauses (a) and (b) of
Section 12, prior to any termination by CVD of Teitelbaum's employment,
Teitelbaum shall first have an opportunity to cure or remedy such act of default
within sixty (60) days following the Termination Notice.
     
13.
Restrictive Covenants:
 
Teitelbaum covenants and undertakes that he will not at any time during or after
the termination of his employment hereunder reveal, divulge, or make known to
any person, firm, corporation, or other business organization (other than CVD or
its affiliates, if any), or use for his own account any customer lists, trade
secrets, or any secret or any confidential information of any kind used by CVD
during his employment by CVD, and made known (whether or not with the knowledge
and permission of CVD, whether or not developed, devised, or otherwise created
in whole or in part by the efforts of Teitelbaum, and whether or not a matter of
public knowledge unless as a result of authorized disclosure) to Teitelbaum by
reason of his employment by CVD.  Teitelbaum further covenants and agrees that
he shall retain such knowledge and information which he has acquired or shall
acquire and develop during his employment respecting such customer lists, trade
secrets, and secret or confidential information in trust for the sole benefit of
CVD, its successors and assigns.
         
Teitelbaum covenants and undertakes that he will not at any time during or after
the termination of his employment hereunder reveal, divulge, or make known to
any person, firm, corporation, or other business organization (other than CVD or
its affiliates, if any), or use for his own account any customer lists, trade
secrets, or any secret or any confidential information of any kind used by CVD
during his employment by CVD, and made known (whether or not with the knowledge
and permission of CVD, whether or not developed, devised, or otherwise created
in whole or in part by the efforts of Teitelbaum, and whether or not a matter of
public knowledge unless as a result of authorized disclosure) to Teitelbaum by
reason of his employment by CVD.  Teitelbaum further covenants and agrees that
he shall retain such knowledge and information which he has acquired or shall
acquire and develop during his employment respecting such customer lists, trade
secrets, and secret or confidential information in trust for the sole benefit of
CVD, its successors and assigns.


 
4

--------------------------------------------------------------------------------

 




         
If any provision of this Section 13 is held by any court of competent
jurisdiction to be unenforceable because of the scope, duration or area of
applicability, such provision shall be deemed modified to the extent the court
modifies the scope, duration or area of applicability of such provision to make
it enforceable.
         
All written materials, records and documents (in any form) made by Teitelbaum or
coming into his possession during the Term concerning the business or affairs of
CVD shall be the sole property of CVD, and, upon the termination of the Term or
upon the request of CVD during the Term, Teitelbaum shall promptly deliver the
same to CVD.  Teitelbaum agrees to render to CVD such reports of the activities
undertaken by Teitelbaum or conducted under Teitelbaum's direction pursuant
hereto during the Term as CVD may request.
         
It is recognized and hereby acknowledged by Teitelbaum that a breach or
violation by Teitelbaum of any of the covenants or agreements contained in this
Agreement may cause irreparable harm and damage to CVD hereto, the monetary
amount of which may be virtually impossible to ascertain.  As a result,
Teitelbaum recognizes and acknowledges that CVD shall be entitled to an
injunction, without posting any bond or security in connection therewith, from
any court of competent jurisdiction enjoining and restraining any breach or
violation of any of the restrictive covenants contained in this Section 13 by
Teitelbaum or his associates, partners or agents, either directly or indirectly,
and that such right to injunction shall be cumulative and in addition to
whatever other rights or remedies CVD may possess.  Nothing contained in this
Section 13 shall be construed to prevent CVD from seeking and recovering from
Teitelbaum damages sustained as a result of any breach or violation by
Teitelbaum of any of the covenants or agreements contained in this Agreement,
and that in the event of any such breach, CVD shall avail itself of all remedies
available both at law and at equity.
     
14.
Indemnification:
CVD will, to the extent permitted by law, indemnify and hold Teitelbaum harmless
from any and all claims, damages, losses, and expenses, including reasonable
attorneys' fees and disbursements, arising out of the performance by Teitelbaum
of his duties pursuant to the terms of this Agreement, in furtherance of the
business of CVD, and within the scope of his employment.   
     


 
5

--------------------------------------------------------------------------------

 




     
15.
Modification:
This Agreement may be modified by the parties hereto only by a written
supplemental agreement executed by both parties.
     
16.
Notice:
Any notice required or permitted to be given hereunder shall be in writing, and
sent by registered or certified mail or by nationally recognized overnight
delivery service, postage paid, and sent to the address herein above set forth,
or to such other address as the parties hereto may specify, in writing, from
time to time.
     
17.
Waiver of Breach:
The waiver by either party of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.
     
18.
Arbitration:
Any dispute arising out of this Agreement shall be submitted to arbitration in
Suffolk County or Nassau County, New York, in accordance with the rules then in
effect, of the American Arbitration Association, and any decision arising there
from shall be enforceable in any court of competent jurisdiction. Should suit be
brought to enforce any provision of this Agreement, the prevailing party shall
be entitled to reasonable attorneys' fee and costs of arbitration.
     
19.
Titles:
The titles of the Articles herein are for convenience and reference only and are
not to be considered in construing this Agreement.
     
20.
Governing Law:
This Agreement has been executed and delivered in the State of New York, and its
interpretation, validity and performance shall be construed and enforced in
accordance with the laws of the State of New York without regard to its
conflicts of law principles.
     
21.
Entire Agreement:
This Agreement contains the entire contract of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements or
understandings between the parties with regards to the subject matter hereof
     
22.
Binding Agreement:
 
This Agreement may be signed in counterparts, and faxed or emailed signatures
shall be deemed as originals. This Agreement shall not be binding upon either of
the parties hereto, unless and until it has been executed by both parties, and a
fully executed counterpart has been provided to each party.
     
23.
Board Approval:
This Agreement has been ratified and approved by the Board of Directors of CVD.
     




 
6

--------------------------------------------------------------------------------

 

CVD Equipment Corporation:




 

        By:  /s/  Leonard A. Rosenbaum    /s/ Martin J. Teitelbaum         
Leonard A. Rosenbaum, President          Martin J. Teitelbaum                  
             Date:  February 11. 2011                       Date:  February 11.
2011                   




 
7

--------------------------------------------------------------------------------

 
